Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Travis Baxter on 03/03/22.

The application has been amended as follows: 

1.	(Proposed amended)  An electric tool, comprising: 
	a housing defining a plurality of intake grilles; and 
	a tool assembly 
	an end output shaft configured to clamp a cutting, drilling, or grinding 
	an electric motor arranged inside the housing and configured to directly or indirectly drive the end output shaft, the electric motor including a stator and a rotor shaft assembly, the rotor shaft assembly including a fan configured to generate an airflow that flows through the electric motor, and 
	a cyclone separation unit disposed in a path of the airflow upstream of the electric motor, the cyclone separation unit comprising: 

a cyclone separation chamber communicating with the plurality of air inlets, each of the plurality of air inlets oriented so as to direct air from the associated intake grille into the cyclone separation chamber in a tangential direction;
a cyclone dust collecting chamber communicating with the cyclone separation chamber and located at an outer periphery of the cyclone separation chamber; and 
an air outlet communicating with the cyclone separation chamber and located at an inner periphery of the cyclone separation chamber, the electric motor located downstream of the air outlet such that the airflow passes from the air outlet through the electric motor.

15.	(Proposed amended)  An air pre-cleaning assembly, comprising: 
	an electric motor arranged inside a housing of a tool in which the air pre-cleaning assembly is mounted and configured to directly or indirectly drive an end output shaft, which is configured to clamp a cutting, drilling, or grinding accessory, of the tool, the electric motor having a stator and a rotor shaft assembly that is assembled with a fan, the electric motor located upstream of the fan, and a rotation of the fan configured to produce an airflow that flows through the electric motor; and 
	a cyclone separation unit disposed in a path of the airflow upstream of the electric motor, the cyclone separation unit comprising:
a plurality of air inlets distributed around the cyclone separation unit in a circumferential direction, each of the plurality of air inlets being aligned with an associated intake grille defined in [[a]] the housing of [[a]] the tool 
a cyclone separation chamber communicating with the plurality of air 
a cyclone dust collecting chamber communicating with the cyclone separation chamber and located at an outer periphery of the cyclone separation chamber; and 
an air outlet communicating with the cyclone separation chamber and located at an inner periphery of the cyclone separation chamber, the electric motor located downstream of the air outlet such that the airflow passes from the air outlet through the electric motor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 5 and 15 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-4, 6-10, 17-18 depend on claims 1, 5, 15; and hence are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773